Crockett, J., concurring:
I concur in the judgment and in the reasoning of the foregoing opinion in respect to the admissibility of the evidence which was rejected; but, to avoid misapprehension, it may he proper to state, that though the plaintiffs themselves testified to the ill feeling of the husband toward the defendant, there was no proof to show that the defendant, when he arrested Mrs. Lyon, was aware that her husband cherished an inimical feeling toward him, or had made any threats against him; and he should have been allowed to testify to his knowledge or information on that point, as a circumstance tending to show that he had reasonable ground to suspect that she was the person who had thrown the missile through the window, and hence that he was not actuated by malice in making the arrest.